Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 6, line 10 through page 7, line 4, filed 14 December 2021, with respect to the rejection of claims 1-3, 5 and 7-10 under 35 U.S.C 103 has been fully considered and are persuasive.  Therefore, the rejection of claims 1-3, 5, 7-8 and 10 under 35 U.S.C. 103 as being unpatentable over CN108054368 (hereafter CN ‘368 (using Deng et al., US 20200280061 as translation) in view of JP-2015210960 (hereafter JP ‘960) has been withdrawn; and the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over CN108054368 (hereafter CN ‘368)(using Deng et al., US 20200280061 as translation) in view of JP 2015210960 (hereafter JP ‘960) as applied to claim 1 above, and further in view of Kim et al. (US 20170092939) has been withdrawn.


(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-3, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN108054368 (hereafter CN ‘368 (using Deng et al., US 20200280061 as translation) in view of JP-2015210960 (hereafter JP ‘960).
Claim 1:	 CN ‘368 discloses a silicon-carbon composite (see Deng et al., paragraph [0013], line 6 which discloses a carbon-coated silicon dioxide), comprising 
(a) the core of the body is a silicon-containing particle (Silicon dioxide), and the shell (carbon) of the body is a carbon encapsulation layer; and
 (b) the polymer modification layer is located on the external surface of the shell of the body and encapsulates the body, and the polymer modification layer comprises a polymer selected from the group consisting of polyvinyl alcohol, polyacrylic acid, cellulose and a combination thereof (see Deng et al., paragraphs [0015]-[0016]). See also entire document. 
CN ‘368 does not disclose that the carbon encapsulation layer comprises pyrolytic carbon formed by incompletely carbonizing erythritol and at least one organic substance selected from the group consisting of trehalose, xylose and isomalt.
The recitation “formed by incompletely carbonizing erythritol and at least one organic substance selected from the group consisting of trehalose, xylose and isomalt” 
However, JP ‘960 in Figures 1-2 discloses a silicon-carbon composite wherein the shell (10) of the body is a carbon encapsulation layer comprising pyrolytic carbon formed by incomplete carbonizing a water soluble polyvinyl alcohol, cellulose and starch (paragraphs [0027]-[0035)].
JP ‘960 discloses that “The heat treatment temperature for carbonizing the carbon source is not particularly limited as long as the carbon sources carbonizes, and is preferably 700 oC or more, more preferably 800 oC or more…”(paragraph [0027]). 
oC or more, more preferably 800 oC. 
The heat treatment temperature of 700 oC or more, more preferably 800 oC and the heat treatment time of, for example, 700 oC or more, more preferably 800 oC are similar to those instantly disclosed as required for incomplete or partial carbonization.
The recitation “The heat treatment temperature for carbonizing the carbon source is not particularly limited as long as the carbon sources carbonizes” has been construed to encompass heat treatment temperatures other than those disclosed in JP ‘960, wherein the choice of heat treatment temperature would obviously be dependent upon the desired level of carbonization.
In regards to JP ‘960’s disclosure of preferred heat treatment temperature, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP, 2123 II.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon encapsulation layer of CN ‘368 comprising pyrolytic carbon formed by incomplete carbonizing a water soluble polyvinyl alcohol, cellulose and starch, as taught in JP ‘960, and other carbon sources including erythritol, trehalose, xylose, and isomalt.
With the modification, the silicon-carbon composite of the CN ‘368 combination would obviously be similar as that instantly claimed, the silicon-carbon composite of CN ‘368 renders obvious that the ratio of the integral area of a characteristic peak of sp2 carbon to the total integral area of characteristic peaks of carbon measured by use of X-ray photoelectron spectroscopy for the carbon encapsulation layer is in a range from 0.5 to 0.7.

Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein CN ‘368  further discloses that the content of the polymer modification layer is in a range from about 5 wt % to about 15 wt %, based on the total amount of the silicon-carbon composite being 100 wt % (see Deng et al., paragraph [0024]).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein given that the silicon-carbon composite of CN ‘368 is the same is that instantly claimed, the silicon-carbon composite of CN ‘368 anticipated having a thermal weight loss between 5 wt % and 20 wt % at 250 to 600 oC, as measured in a thermogravimetric analysis (TGA) test.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein the recitation “the pyrolytic carbon is formed by incompletely carbonizing erythritol and trehalose” has been considered and construed as a product-by-process limitation where the product produced by the process is a carbon encapsulation layer comprising pyrolytic carbon.

Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein CN ‘368 further discloses a conductive material, wherein the conductive material is selected from the group consisting of a conductive polymer, graphite, graphene, carbon nano-tubes and any combination thereof, and the content of the conductive material is in a range from about 0.1 wt % to about 10 wt %, based on the total amount of the silicon-carbon composite being 100 wt % (see Deng et al., paragraphs [0022]-[--23] and [0025]). 
Claim 8:	The rejection of claim 8 is as set forth above in claim 1, wherein CN ‘368 further discloses that the silicon-containing particle comprises elementary silicon, a silicon-oxygen compound represented as SiOx (0<x.ltoreq.2) (see Deng et al., paragraph [0013]).
Claim 10:	The rejection of claim 1 is as set forth above in claim 1 wherein CN ‘368 further discloses a lithium battery negative electrode (see Deng et al., paragraph [0006]).

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN108054368 (hereafter CN ‘368)(using Deng et al., US 20200280061 as translation) in view of JP 2015210960 (hereafter JP ‘960) as applied to claim 1 above, and further in view of Kim et al. (US 20170092939).
	CN ‘368 and JP ‘960 are as applied, argued and disclosed above and incorporated herein.
Claim 9:	CN ‘368 combination does not disclose that the content of the silicon-containing particle is in a range from about 55 wt % to about 80 wt %, and the content of pyrolytic carbon is in a range from about 0.1 wt % to about 30 wt %, based on the total weight of the silicon-carbon composite being 100 wt %.
Kim et al. disclose that the content of the silicon-containing particle is in a range of from about 55 wt % to about 80 wt %.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content of the silicon-containing particle in light of the teaching if Kim et al. (paragraph [0033]). See also entire document.
One having ordinary skill in the art would have been motivated to make the modification to a composite negative active material having improved lifespan characteristics (paragraph [0006]).
The CN ‘368 combination does not disclose that the content of pyrolytic carbon is in a range from about 0.1 wt % to about 30 wt %, based on the total weight of the silicon-carbon composite being 100 wt %.
JP ‘960 discloses that the content of pyrolytic carbon is in a range from about 0.1 wt % to about 30 wt %, based on the total weight of the silicon-carbon composite being 100 wt %.

One having ordinary skill in the art would have been motivated to make the modification to provide a carbon encapsulation layer that would have made it possible to alleviate the expansion and contraction associated with lithium ion adsorption and release, and reduce the capacity of silicon oxide per unit mass, thus improving the initial discharge capacity and initial charge and discharge efficiency (paragraph [0027]).

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729